IN THE SUPREME COURT OF THE STATE OF DELAWARE

LINDSEY GALERA,                          §
                                         §
       Respondent Below,                 §            No. 147, 2021
       Appellant,                        §
                                         §            Court Below – Family Court
       v.                                §            of the State of Delaware
                                         §
DEPARTMENT OF SERVICES FOR               §
CHILDREN, YOUTH AND THEIR                §           File No. 19-10-01TN
FAMILIES,                                §           Petition No. 19-30639
                                         §
       Petitioner Below,                 §
       Appellee.                         §
                                         §
JOSH TAILOR, SR.,                        §
                                         §
       Respondent Below,                 §
                                                      No. 150, 2021
       Appellant,                        §
                                         §
                                                      Court Below – Family Court
       v.                                §
                                                      of the State of Delaware
                                         §
DEPARTMENT OF SERVICES FOR               §
CHILDREN, YOUTH AND THEIR                §           File No. 19-10-01TN
FAMILIES,                                §           Petition No. 19-30639
                                         §
       Petitioner Below,                 §
       Appellees.                        §

                             Submitted: January 19, 2022
                              Decided: February 1, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 1st day of February, 2022, after careful consideration of all the briefs

and the record on appeal, we find it evident that the judgment of the Family Court
should be affirmed on the basis of and for the reasons stated in its April 16, 2021

order.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                    Justice




                                        2